WARD, Circuit Judge.
The libel alleges that the libelant April 9, 1915, chartered the scow John B. Kennedy to the Frederick Starr Contracting Conipany for $5 a day, to be under the charge, control, and care of the charterer while in its service and to be returned in as good condition as when received, ordinary wear and tear only excepted.
The answer admits chartering the boat along with the owner’s captain at $5 per day and alleges that the charter was not a demise.
There is no proof of any agreement to return in as good order and condition as when ■ received, ordinary wear and tear only being excepted, and there is proof that the navigation of the boat was in control of the charterer. Therefore we find that th.e charter was a demise and the charterer liable as bailee only for damage to the boat attributable to its own negligence or to that of other persons for whom it was responsible. Monk v. Cornell Steamboat Co., 198 Fed. 472, 117 C. C. A. 232.
There was a subsequent agreement that if the scow was sent out of the harbor limits the charterer should pay the additional premium for insurance. It did send the boat outside the limits, and the owner, being advised of the fact, took out the additional insurance, for which the charterer paid the premium.
On or abput April 26th, the scow was injured while at anchor in Pelham Bay, outside the harbor limits, by being carried on a rock in a very high wind and without the negligence either of the captain or of the charterer.
The answer sets up as a separate defense that the libelant had collected his damages from the underwriters and that the agreement of the parties was that the insurance was to inure to the benefit of the *231charterer. The charterer does not defend on the ground that the underwriter and not the libelant is the real party in interest, in whose name suit should always be brought (Fretz v. Bull, 12 How. 466, 13 L. Ed. 1068) and that payment to the libelant with notice of that fact might not protect it against a subsequent claim by the, underwriter, but on the ground that the insurance was to protect it as well as the owner.
There is no evidence of this, and when the libelant offered the policy in evidence it was excluded upon the charterer’s objection. As the charterer was not liable for the damage, the underwriter could not recover against it in any event
The decree is reversed.
On Reargumcnt.
PER CURIAM.
[1-3] A majority of the court think that the issue’ of negligence in this case was not presented by the appellant originally and that we should not take that point for him on this appeal, regardless of the merits. It is true that in the proceeding he claimed below that he had not been negligent in leaving the scow as he did, but the assignments of err.or were not sufficient to raise the point except by what we think to be an undue extension. The only assignment of error which can in any sense be said to raise it is the first, that “the District Court erred in finding respondent was liable for the damages sustained by the libelant.” If the case rested merely on that, we might hold, that such an assignment was sufficient to raise the question of negligence, but it did not. Upon the first argument the point was not raised at all, and at the conclusion of his proof at page 11 the appellant said in speaking of the judge below, “He should have allowed a recovery against the respondent-appellant only in so far as Kennelly was uninsured.” This we consider equivalent to an abandonment of any point except the question of insurance, and upon that we all agree that the case is controlled by White v. Upper Hudson Stone Co., 248 Fed. 893, - C. C. A. -, decided December 11, 1917.
The decree will be affirmed, but without costs.